Citation Nr: 1032805	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
abdominal adhesions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from October 1949 to January 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that denied the Veteran's claim for a disability 
rating in excess of 10 percent for abdominal adhesions.

In an April 2007 decision, the Board denied the Veteran's claim.  
The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2009 order, the Court 
granted a joint motion and remanded this matter for further 
adjudication.  In January 2010, the Board remanded the matter for 
additional development.

In June 2010, the Veteran submitted additional evidence with a 
waiver of RO review.  The Board accepts this additional evidence 
for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's abdominal adhesions more nearly approximate 
moderate adhesions with constipation with alternative diarrhea, 
and abdominal pain and distension.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
abdominal adhesions are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7301 
(2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-56 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Prior to the initial adjudication of the Veteran's claim in the 
August 2005 rating decision, he was provided notice of the VCAA 
in January 2005.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate a claim for an 
increased rating, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  Thereafter, the Veteran received 
additional notice in October 2006, pertaining to the downstream 
effective date element of his claim, with subsequent 
readjudication in a May 2010 supplemental statement of the case 
(SSOC).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.

In the January 2010 remand, the Board requested that the RO 
schedule the Veteran for a VA examination to determine the 
current severity of his disability.  The RO afforded the Veteran 
a VA examination in April 2010.  Although the requested x-ray 
with barium meal was not conducted, the examiner explained that 
radiologic studies were not indicated in the absence of acute 
symptomatology.  Thus, the examiner provided findings that were 
substantially responsive to the Board's request.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes VA medical 
records, VA examination reports, a note from a private physician, 
and statements from the Veteran and his representative.  

The Board observes that no private medical records are available 
for review.  The RO requested treatment records from Dr. H. in 
February and April 2005.  In April 2005, the RO notified the 
Veteran that it had made a second request for records to Dr. H., 
that it is his responsibility to see that VA receives them, that 
he may want to obtain and submit them himself, and that VA may 
decide his claim as soon as it has completed attempts to get all 
known relevant evidence.  The RO then decided his claim in an 
August 2005 rating decision, in which it noted that two requests 
for records from Dr. H. had been made with no reply.  On his 
notice of disagreement, he stated that he will try to get Dr. H. 
to send the records.  No records were submitted.  In the January 
2006 statement of the case, the RO again noted the two requests 
for records to Dr. H.  In a February 2006 hearing response form, 
the Veteran indicated a desire for a withdrawal of his hearing 
request and for immediate transfer of his appeal to the Board.  
In October 2006, after providing him with an examination, the RO 
issued an SSOC noting the VA examination report as the only 
additional evidence added to the record.  In reply, the Veteran 
indicated his desire for his case to be forwarded to the Board 
without further delay.  The RO accordingly transferred his appeal 
to the Board.  Thus, as regards the previously identified records 
from Dr. H., the Board finds that VA had made reasonable efforts 
to obtain them and notified the Veteran accordingly, and the 
Veteran indicated his desire to proceed without them.  

In June 2010, the Veteran submitted a note from Dr. H. stating 
that the Veteran was being treated for increased frequency of 
diarrhea.  On the accompanying SSOC notice response form, the 
Veteran indicated that he would be submitting records from Dr. H.  
In this regard, he indicated that he had more information or 
evidence to submit in support of his appeal, that VA will wait 
the full 30-day period to give him a chance to submit this 
information or evidence, and that he understood that his case 
will be returned to the Board if this evidence is not submitted 
within the 30-day period.  The Veteran did not submit any records 
from Dr. H. or indicate that he wanted VA to obtain them.  Thus, 
with the Veteran's taking of responsibility for obtaining and 
submitting Dr. H.'s records, VA had no further duty to assist.

Other than as noted above, the Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran filed a claim for an increased rating for his 
abdominal adhesions on January 24, 2005.

The Veteran's abdominal adhesions are rated as 10 percent under 
Diagnostic Code 7301 for adhesions of the peritoneum.  38 C.F.R. 
4.114 (2009).

Under Diagnostic Code 7301, a 10 percent rating is warranted for 
moderate adhesions with pulling pain on attempting to work or 
aggravated by movements of the body, or occasional episodes of 
colic pain, nausea, constipation, perhaps alternative with 
diarrhea, or abdominal distension; a 30 percent rating is 
warranted for moderately severe adhesions with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain; and a 50 
percent rating is warranted for severe adhesions with definite 
partial obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  

After review, the Board finds that an increased disability rating 
is not warranted for the Veteran's abdominal adhesions.

During a February 2005 VA examination, the Veteran reported a 
history of developing abdominal adhesions following complications 
of an appendectomy in service.  He complained of abdominal pain, 
worse with stress and heavy foods, and bouts of constipation, 
both relieved by prescription medications.  He denied nausea, 
vomiting, belching, and diarrhea.  The diagnosis was of abdominal 
adhesions.

During a May 2006 VA examination, the Veteran complained of 
feeling bloated and gassy on occasion, intermittent lower 
abdominal tenderness, and occasional diarrhea and constipation.  
He denied vomiting.  The examiner stated that it is as likely as 
not that the Veteran has a small degree of abdominal adhesions 
following his surgery.

During an April 2010 VA examination, the Veteran complained of 
intermittent abdominal pain with a bloated feeling and occasional 
diarrhea and constipation, with bouts of significant diarrhea of 
three to six bowel movements two to three times per month.  He 
denied vomiting.  The diagnosis was of abdominal adhesions 
secondary to complications from appendectomy.  The examiner noted 
that radiologic studies were not indicated in the absence of 
acute symptomatology.  The examiner then stated that there is no 
partial obstruction at this time.

A June 2010 note from a private physician reflects that the 
Veteran is suffering from an increasing frequency of diarrhea.

Given the above, since the date of claim, the Board finds that 
the Veteran's abdominal adhesions more nearly approximate the 
criteria for moderate adhesions, warranting a continuation of the 
current 10 percent rating.  His disability has been manifested by 
abdominal pain, constipation alternating with diarrhea, and 
abdominal distension.  Although he may have abdominal adhesions, 
based on his symptomatology, the April 2010 VA examiner stated 
that there is no partial obstruction at this time.  Moreover, 
none of the other medical evidence of record shows that the 
Veteran has a partial obstruction indicative of moderately severe 
abdominal adhesions.  Thus, a higher rating is not warranted 
under Diagnostic Code 7301.  

The Board has considered other applicable rating criteria.  
However, after review, the Board finds that no other Diagnostic 
Code provides for a higher rating.  

The Board has also considered whether a referral for extra-
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
veteran's disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule; 
therefore, the assigned schedular evaluation is adequate, and no 
referral is required.  See VAOPGCPREC 6-96.  See also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extra-schedular consideration referral).

The schedular evaluation for the Veteran's abdominal adhesions is 
not inadequate.  The symptoms described above, including 
abdominal pain, constipation, diarrhea, and abdominal distention, 
are specifically noted in the rating criteria.  It does not 
appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation for 
his level of impairment.  In other words, he does not have any 
symptoms from his service-connected disorder that are unusual or 
are different from those contemplated by the schedular criteria.  
The available schedular evaluations for his disability are 
therefore adequate.  Referral for extra-schedular consideration 
is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 
115.

In summary, as the preponderance of the evidence is against an 
increased rating, the benefit-of-the-doubt doctrine is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990); Hart, 21 Vet. App. 505.


ORDER

A disability rating in excess of 10 percent for abdominal 
adhesions is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


